Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated August 5, 2021 has been carefully considered, but is non-persuasive. The specification has been amended to correct the informality therein. The claims have been amended to overcome the rejections under 35 U.S.C. 112(b). Claim 2 has been canceled, overcoming the rejection under 35 U.S.C. 112(d). Correction of these matters is noted with appreciation.

With regard to the claim interpretation of “control device” under 35 U.S.C. 112(f), Applicant has argued that this should not be interpreted under 35 USC 112(f). Applicant has argued that the one or more control devices themselves provide sufficient structure to perform the recited claimed functions in view of the claims, specification, and drawings, and that the context and details provided in paragraph [0043] of the present application provide a sufficient showing that the “control devices” provide sufficient structure to perform the recited functions. 

Respectfully, these arguments are non-persuasive. Looking to the claims of the present application, the term “control device” is a generic placeholder that is coupled with the functional language as set forth later below in detail under the “Claim Interpretation” section, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Further, the term “control device” meets the three-prong test 

Applicant has argued with regard to claim 1 that Koch 6,637,202 “does not teach one or more control devices configured to determine whether a propeller speed exceeds a propeller speed threshold and cause the motor of the electric propeller governor to change a preload on the flyweight governor spring based at least in part on whether the propeller speed exceeds the propeller speed threshold. 
Koch discloses a propeller control system that enables a pilot to be relieved of control tasks, as discussed in Col. 13, 11. 12-29 of Koch. As disclosed in Koch, the pilot only operates one control lever, the throttle, and from the throttle position the propeller control system determines the desired propellor speed and uses a stepper motor to control the set point of the engine, namely its “on-speed” speed, so as to automatically adjust the propeller speed to the desired value. 
The control method set out in Col. 11, 11. 57-67 and Col. 12, 11. 54-64 of Koch makes clear that the controller output applied to control the stepper motor is determined from a control differential (actual value - desired value). Thus, the stepper motor of Koch is controlled by the difference between the actual value and a value calculated from the throttle value. There is no disclosure of the claimed operations of determining whether a threshold is exceeded and control of a stepper motor based on the determination as recited in claim 1.”

Respectfully, these arguments are non-persuasive. Column 5, lines 40-43 of Koch, referred to in the rejection, state that “In a second plunger valve 104 position (not shown), which 

Therefore, Koch discloses a control system for an engine (not shown; see column 4, lines 25-27)  operatively coupled with a propeller (not shown; see column 5, lines 35-37), the control system comprising: an electric propeller governor 100 having a motor 170/170A/170B and a flyweight governor spring 150 mechanically coupled with the motor; a sensor (column 12, lines 54-57) operable to sense a propeller speed of the propeller; one or more control devices 298 communicatively coupled with the motor of the propeller governor and the sensor, the one more control devices configured to: receive, from the sensor, data indicative of the propeller speed of the propeller; determine whether the propeller speed exceeds a propeller speed threshold; and 

Applicant has argued with regard to claim 1 that Kleckler 2013/0323050 “does not teach determining whether a propeller speed exceeds a propeller speed threshold and causing the motor of the electric propeller governor to change a preload on the flyweight governor spring based at least in part on whether the propeller speed exceeds the propeller speed threshold. 
Kleckler discloses a governor that maintains the pitch of propeller blades within a certain range of blade pitch and adjusts the rotational speed of the propeller to maintain a user specified rotational speed. See generally [0027] and [0028] of Kleckler. Particularly, Kleckler discloses that an ECU receives a specified propeller speed via the power lever. Then, the ECU receives an input from a sensor indicating the actual speed of the propeller. The actual propeller speed is compared to the specified propeller speed, and the blades are pitched as necessary based on the comparison. Essentially, Kleckler discloses an on-speed control scheme. 
Notably, in Kleckler, the pitch of the blades is adjusted to maintain the specified propeller speed. See Kleckler at [0008] and [0027]. In contrast, as recited in claim 8, the propeller speed set point is adjusted to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold. Thus, in Kleckler, the goal is to maintain the specified propeller speed whereas the method of claim 8 recites adjustment of the propeller speed set point.”



Therefore, Klecker discloses a method for controlling an engine (not shown; note paragraph 6) operatively coupled with a propeller 102, the method comprising: receiving, by one or more control devices 108, data indicative of the propeller speed of the propeller; determining, by the one or more control devices, whether the propeller speed exceeds the propeller speed threshold; and adjusting the propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold.

Applicant has argued with regard to claim 8 that High 5,331,559 “discloses a trim integrator that functions to account for calibration error in the propellor governor. See generally High, Col. 2 11. 65-68 through Col. 3 11. 1-36. Particularly, the propeller governor logic receives a flight speed command as well as a measured propeller speed. A difference is determined, and this difference signal is compared to a limit to render a compensation signal. The compensation signal is added to the flight speed command to “force the propeller governor to operate at the speed set by the flight speed command NPSFLT.” High, Col. 3, 11. 1-5 (emphasis added). Thus, the ultimate goal in High is to operate the propeller at the speed set by 

Respectfully, these arguments are non-persuasive. High at column 2, lines 65-67 and column 3, lines 1-36 states “The propeller governor logic includes a limited-authority trim integrator which functions as a calibration compensation block 20. There can be small errors in the calibration of a propeller governor on the order of 0.25%. These small errors are compensated for with adjusting the flight speed command NPSFLT by a compensation signal NPTRM in order to force the propeller governor to operate at the speed set by the flight speed command NPSFLT. A first subtracter 22 takes the difference of the flight speed command NPSFLT and a signal indicating measured propeller speed NP. The propeller speed NP is measured by such well known means as speed monopoles. An output of the first subtracter 22 provides a difference signal DELTNP. One output of the first subtracter 22 is coupled to pole 0 of a first switch 24, and another output is coupled to an input of a first block 26. The first block 26 compares the difference signal DELTNP to a limit MXDNP, such as two percent. Below this limit, the difference signal DELTNP is considered small; therefore, the first block 26 issues a signal MXDNPL that causes the first switch 24 to switch to pole 0, whereby the difference signal DELTNP is supplied to a limited integrator 28. In the limited integrator 28, the difference signal DELTNP is integrated over time, multiplied by a gain KPROP and limited to a value NPTRMN such as two percent. The output of the limited integrator 28 provides the steady-state component 

Therefore, Hill discloses a method for controlling an engine 12 operatively coupled with a propeller 16, the method comprising: receiving, by one or more control devices in the form of electronic propeller governor logic (column 2, lines 56-67), data indicative of the propeller speed of the propeller; determining, by the one or more control devices, whether the propeller speed exceeds the propeller speed threshold; and adjusting the propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold. Note column 2, lines 65-67 and column 3, lines 1-36, for example.



These arguments are respectfully disagreed with for the reasons previously set forth above.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more control devices … the one more control devices configured to: receive, from the sensor, data indicative of the propeller speed of the propeller; determine whether the propeller speed exceeds a propeller speed threshold; and cause the motor of the electric propeller governor to change a preload on the flyweight governor spring based at least in part on whether the propeller speed exceeds the propeller speed threshold” in claim 1, lines 6-12.
“the one or more control devices cause the motor of the electric propeller governor to change the preload on the flyweight governor spring if the propeller speed exceeds the propeller speed threshold” in claim 2.
“receiving, by one or more control devices, data indicative of a propeller speed of the propeller; determining, by the one or more control devices, whether the propeller speed exceeds a propeller speed threshold” in claim 8, lines 3-6.
“determining, by the one or more control devices, whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller” in claim 11, lines 2-4.
Note that the underlined limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and because this/these claim limitation(s) is/are being 
The corresponding structure described in the specification as performing the claimed function is “an electronic engine controller (EEC) 210 configured to control the gas turbine engine 100 and the propeller 106. The controller 210 can operate as the central control unit for the control system 200, which as noted above, can be an EECS. In some embodiments, the controller 210 can be an analog electronic box. In other embodiments, the controller 210 can be a computing device.” (paragraph 43 of the specification)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a controller configured to: receive, from the sensor, data indicative of the propeller speed of the propeller; determine whether the propeller speed exceeds a propeller speed threshold; and cause adjustment of a propeller speed set point to change the propeller speed of 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 6, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch 6,637,202.
Disclosed is a control system for an engine (not shown; see column 4, lines 25-27)  operatively coupled with a propeller (not shown; see column 5, lines 35-37), the control system comprising: an electric propeller governor 100 having a motor 170/170A/170B and a flyweight governor spring 150 mechanically coupled with the motor; a sensor (column 12, lines 54-57) operable to sense a propeller speed of the propeller; one or more control devices 298 communicatively coupled with the motor of the propeller governor and the sensor, the one more control devices configured to: receive, from the sensor, data indicative of the propeller speed of the propeller; determine whether the propeller speed exceeds a propeller speed threshold; and cause the motor of the electric propeller governor to change a preload on the flyweight governor spring based at least in part on whether the propeller speed exceeds the propeller speed threshold, wherein change of the preload on the flyweight governor spring adjusts a propeller speed set point of the propeller. Note column 5, lines 40-67 and column 6, lines 1-63 (claim 1).
The one or more control devices have a motor drive (which produces a logic signal for driving the motor) operable to cause the motor to linearly change the preload on the flyweight spring at a predefined rate if the propeller speed exceeds the propeller speed threshold. Because the motor 170/170A/170B is a linear stepper motor, it is considered to cause the motor to linearly change the preload on the flyweight spring at a predefined rate if the propeller speed exceeds the propeller speed threshold (claim 6).
Also disclosed is a method for controlling the engine operatively coupled with the propeller, the method comprising: receiving, by the one or more control devices, data indicative 
Adjusting the propeller speed set point based at least in part on whether the propeller speed exceeds the propeller speed threshold comprises causing, by the one or more control devices, the motor mechanically coupled with the flyweight governor spring of the electric propeller governor to change the preload on the flyweight governor spring (claim 9).
Causing, by the one or more control devices, the motor mechanically coupled with the flyweight governor spring of the electric propeller governor to change the preload on the flyweight governor spring comprises commanding, by the motor drive of the one or more control devices communicatively coupled with the motor, the motor to change the preload on the flyweight governor spring such that the propeller speed set point linearly changes with a predefined rate of set point change from a first set point to a second set point (claim 10).
The method further comprises determining, by the one or more control devices, whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, as the ECU 298 performs this function. The result that if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and the result that if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold, and wherein the deceleration propeller speed threshold and the acceleration propeller speed threshold are offset from one another, are inherent results of the determination of 
The propeller speed set point is adjustable between a maximum set point and a minimum set point, and wherein if the propeller speed of the propeller is increasing and the propeller speed of the propeller exceeds the acceleration propeller speed threshold, then the propeller speed point is adjusted from the minimum set point to the maximum set point (claim 12).
The propeller speed set point is automatically adjusted to adjust the propeller speed of the propeller if the propeller speed exceeds the propeller speed threshold (claim 14).

Claims 8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleckler 2013/0323050. 
Disclosed is a method for controlling an engine (not shown; note paragraph 6) operatively coupled with a propeller 102, the method comprising: receiving, by one or more control devices 108, data indicative of the propeller speed of the propeller; determining, by the one or more control devices, whether the propeller speed exceeds the propeller speed threshold; and adjusting the propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold. Note paragraph 28, for example (claim 8).
The method further comprises determining, by the one or more control devices, whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, as the ECU 108 performs this function. The result that if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and the result that if the propeller 
The propeller speed set point is automatically adjusted to adjust the propeller speed of the propeller if the propeller speed exceeds the propeller speed threshold (claim 14).

Claims 8, 11, 14-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High 5,331,559. 
Disclosed is a method for controlling an engine 12 operatively coupled with a propeller 16, the method comprising: receiving, by one or more control devices in the form of electronic propeller governor logic (column 2, lines 56-67), data indicative of the propeller speed of the propeller; determining, by the one or more control devices, whether the propeller speed exceeds the propeller speed threshold; and adjusting the propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold. Note column 2, lines 65-67 and column 3, lines 1-36, for example (claim 8).
The method further comprises determining, by the one or more control devices, whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, as the electronic propeller governor logic performs this function. The result that if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and the result that if the propeller speed of the propeller is decreasing, then the propeller speed 
The propeller speed set point is automatically adjusted to adjust the propeller speed of the propeller if the propeller speed exceeds the propeller speed threshold (claim 14).
Also disclosed is a vehicle 10 comprising: a gas turbine engine 12; the propeller operatively coupled with the gas turbine engine; a control system in the form of the electronic propeller governor logic, comprising: a sensor NP; a controller 20 communicatively coupled with the sensor, the controller configured to: receive, from the sensor, data indicative of a propeller speed of the propeller; determine whether the propeller speed exceeds the propeller speed threshold; and cause adjustment of the propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold (claim 15).
The controller is further configured to: determine whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, and wherein if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and wherein if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold, and wherein the deceleration propeller speed threshold and the acceleration propeller speed threshold are offset from one another, as the electronic propeller governor logic performs this function. The result is that if the propeller speed of the propeller is 
The vehicle is an aerial vehicle (claim 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koch 6,637,202 in view of High 5,331,559.


 However, Koch does not disclose that the engine is a gas turbine engine mounted to a vehicle (claim 3), and does not disclose that the engine is a turboprop (claim 7).

High shows a control system for a gas turbine engine 12, with a 16 propeller operatively coupled with the gas turbine engine; a control system in the form of the electronic propeller governor logic, comprising: a sensor NP; a controller 20 communicatively coupled with the sensor, the controller configured to: receive, from the sensor, data indicative of the propeller speed of the propeller; determine whether the propeller speed exceeds the propeller speed threshold; and cause adjustment of the propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the control system of Koch to an application using a gas turbine engine mounted to a vehicle, with the engine as a turboprop, as taught by High, as applications that benefit from changing the propeller speed set point when the propeller exceeds the predetermined threshold speed.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koch 6,637,202.
Koch discloses a control system for an engine operatively coupled with a propeller and a method for controlling an engine substantially as claimed as set forth above, but does not disclose that the propeller speed set point of the propeller is only switchable between a first set point and a second set point (claim 5), and does not disclose that the propeller speed set point is adjustable only between the maximum set point and the minimum set point (claim 13).

The recitation that the propeller speed set point of the propeller is only switchable between a first set point and a second set point, and that the propeller speed set point is adjustable only between the maximum set point and the minimum set point, are matters of choice in design. One of ordinary skill in the art would recognize that the propeller speed set point of .

 Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch 6,637,202 in view of High 5,331,559.
Koch discloses a propeller (not shown; see column 5, lines 35-37); a control system in the form of an electric propeller governor 100, comprising: a sensor  (column 12, lines 54-57); a controller 298 communicatively coupled with the sensor, the controller configured to: receive, from the sensor, data indicative of a propeller speed of the propeller; determine whether the propeller speed exceeds the propeller speed threshold; and cause adjustment of the propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold. Note column 5, lines 40-67 and column 6, lines 1-63 (claim 15).
The control system comprises: the electric propeller governor 100 having a motor 170/170A/170B and a flyweight governor spring 150 mechanically coupled with the motor, and wherein in causing adjustment of the propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold, the controller is configured to cause the motor of the electric propeller governor to change a preload on the flyweight governor spring based at least in part on whether the propeller 
The motor is a stepper motor, and the control system further comprises: a motor drive (which produces a logic signal for driving the motor) operable to command the stepper motor to change the preload on the flyweight governor spring such that the propeller speed set point linearly changes from a first set point to a second set point (claim 17).
The controller is further configured to: determine whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, and wherein if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and wherein if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold, and wherein the deceleration propeller speed threshold and the acceleration propeller speed threshold are offset from one another, as the electronic propeller governor logic performs this function. The result is that if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold are inherent results of the determination of whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller (claim 18).
The propeller speed set point is adjustable between a maximum set point and a minimum set point, and wherein if the propeller speed of the propeller is decreasing at a predetermined rate and the propeller speed of the propeller exceeds the deceleration propeller speed threshold, then 

However, Koch does not disclose a vehicle comprising a gas turbine engine, the propeller operatively coupled with the gas turbine engine (claim 15), and does not disclose that the vehicle is an aerial vehicle (claim 19).

High shows a control system for a gas turbine engine 12, with a 16 propeller operatively coupled with the gas turbine engine; a control system in the form of the electronic propeller governor logic, comprising: a sensor NP; a controller 20 communicatively coupled with the sensor, the controller configured to: receive, from the sensor, data indicative of the propeller speed of the propeller; determine whether the propeller speed exceeds the propeller speed threshold; and cause adjustment of the propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold. The engine is a gas turbine engine mounted to a vehicle 10, and the engine is a turboprop. High teaches that the gas turbine engine and the turboprop are applications that benefit from changing the propeller speed set point when the propeller exceeds the predetermined threshold speed.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the control system of Koch to an application as a vehicle comprising a gas turbine engine, the propeller operatively coupled with the gas turbine engine, with the vehicle as an aerial vehicle, as taught by High, as applications that benefit from .

Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kleckler 2013/0323050 in view of High 5,331,559.
Klecker discloses a propeller 102; a control system 100, comprising: a sensor 240; a controller 108 communicatively coupled with the sensor, the controller configured to: receive, from the sensor, data indicative of a propeller speed of the propeller; determine whether the propeller speed exceeds the propeller speed threshold; and cause adjustment of the propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold. Note paragraph 28, for example (claim 15).
The controller is further configured to: determine whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, and wherein if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and wherein if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold, and wherein the deceleration propeller speed threshold and the acceleration propeller speed threshold are offset from one another, as the electronic propeller governor logic performs this function. The result is that if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold are inherent results of the determination of whether the 

However, Klecker does not disclose a vehicle comprising a gas turbine engine, the propeller operatively coupled with the gas turbine engine (claim 15), and does not disclose that the vehicle is an aerial vehicle (claim 19).

High shows a control system for a gas turbine engine 12, with a 16 propeller operatively coupled with the gas turbine engine; a control system in the form of the electronic propeller governor logic, comprising: a sensor NP; a controller 20 communicatively coupled with the sensor, the controller configured to: receive, from the sensor, data indicative of the propeller speed of the propeller; determine whether the propeller speed exceeds the propeller speed threshold; and cause adjustment of the propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold. The engine is a gas turbine engine mounted to a vehicle 10, and the engine is a turboprop. High teaches that the gas turbine engine and the turboprop are applications that benefit from changing the propeller speed set point when the propeller exceeds the predetermined threshold speed.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the control system of Klecker to an application as a vehicle comprising a gas turbine engine, the propeller operatively coupled with the gas turbine engine, with the vehicle as an aerial vehicle, as taught by High, as applications that benefit from .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Verdier/Primary Examiner, Art Unit 3745